                       IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION


MICHAEL POWELL,                                  §
                                                 §
       Plaintiff,                                §   CASE NO. 19-4044
                                                 §
V.                                               §    STIPULATION OF DISMISSAL WITH
                                                 §    PREJUDICE
UNITED RENTALS,INC., JAMES MOTT                  §
Individually, and DAVID DEVORAK,                 §
Individually,                                    §
                                                 §
       Defendants.                               §

TO THE HONORABLE COURT:


       The matters in issue in the above-entitled action have been resolved by and between

Plaintiff Michael Powell and Defendants United Rentals, Inc., James Mott and David Dvorak

(collectively "the Parties"), as Plaintiff Michael Powell has decided to dismiss his claims against

Defendants United Rentals, Inc., James Mott and David Dvorak with prejudice to their refiling.

Thus, the Parties now file this Stipulation of Dismissal with Prejudice and request the Court to

enter an Agreed Order of Dismissal. The Parties also agree that all Parties shall bear their own

attorneys' fees and costs incurred in the lawsuit.




STIPULATION OF DISMISSAL WITH PREJUDICE                                                    PAGE 1
        Case 5:19-cv-04044-LTS-KEM Document 9 Filed 09/09/19 Page 1 of 2
AGREED AS TO FORM AND SUBSTANCE:




Michael E. Powell
P.O. Box 162
Kingsley, Iowa 51028




/s/ John C. Gray
John C. Gray, AT0002938
HEIDMAN LAW FIRM,P.L.L.C.
1128 Historic 4th Street
P.O. Box 3086
Sioux City, lA 51102
Phone: (712)255-8838
Fax: (712)258-6714
E-Mail: John.Grav@heidmanlaw.com


Karen C. Denney {Pro Hac Vice)
Texas State Bar No. 24036395
karen.denney@haynesboone.com
Haynes and Boone,LLP
301 Commerce Street, Suite 2600
Fort Worth, Texas 76102
Telephone:(817)347-6616
Telecopier:(817)348-2327
karen.denney@haynesboone.com

ATTORNEYS FOR DEFENDANTS UNITED
RENTALS,INC., JAMES MOTT AND DAVID DVORAK




STIPULATION OF DISMISSAL WITH PREJUDICE                               PAGE 2
       Case 5:19-cv-04044-LTS-KEM Document 9 Filed 09/09/19 Page 2 of 2
